ORDER

PER CURIAM.
Kindro Torell Overton appeals the judgment of conviction entered by the Circuit Court of Audrain County after a jury found him guilty of driving while his license was revoked. We find the trial court did not plainly err in admitting court records from Overton’s prior conviction. We also find the trial court did not abuse its discretion in admitting Overton’s redacted driving record and letters to Over-ton from the Missouri Department of Revenue.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).